Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but are not persuasive to overcome the rejection.  Examiner responds to the Applicant’s argument as the following reasons:
With respect to the Rejection 103: 
Regarding claim 1, At page 9, Applicant broadly argues that the cited references do not teach the claimed features, and states the cited references teaches away from applicant’s inventive in-vehicle processing apparatus estimates a self-position by matching parking lot coordinate system thus recorded with information sensed by the vehicle.  Examiner disagrees to the Applicant’s argument.
Claim 1 does not claim “parking lot coordinate system”.  Agarwal discloses an autonomous vehicle which estimates a self-position by matching a road map coordinate system (see at least 13:35-14:67+).  Examiner list down the claimed features associated to the cited references’ features (see below the 103 Rejection).
The claim 1 has amended to add “coordinate system”’ which is unclear.  See 112 Rejection below for detail. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 cites “a coordinate system”, “an actual latitude and longitude coordinate system” have been mentioned several times within the claim are unclear whether the processing apparatus are set to use two different coordinate systems.  
Also, “a origin” has mentioned couple time within the claim which is unclear whether they are different or same.
Claims 2-9 depend upon the rejected claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (8886387) in view of TAKAHASHI (JP2005-265494A). 

a storage unit that stores point cloud data including a plurality of coordinates of a point representing a portion of an object in an actual Lat and Lon coordinate system (memory 114 includes map data 116, see at least 4:55-67 & a point cloud includes a set of vertices in a 3D coordinate system which defines X, Y & Z coordinate system, see 7:20- 40+); 
a sensor input unit that acquires an output of a sensor that acquires information regarding vicinity of a vehicle (sensor system 104 includes radar unit 130, LIDAR unit 132, camera 136, and etc. for detecting in an environment in which the automobile 100 located, see at least 5:55 -6:50+);
a movement information acquisition unit that acquires information related to movement of the vehicle (sensor system 104 includes IMU 128 for sensing position and orientation changes of the automobile 100, see at least 6:13-20+); 
a local periphery information creation unit that generates local periphery information including a position of the vehicle in a coordinate system where the current position of the vehicle and  plurality of coordinates of a point representing a portion of an object in the coordinate system on the basis of information acquired by the sensor input unit and the movement information acquisition unit (the computer device 111 generates a display of images on and receive inputs from GPS, sensor system 104, etc., wherein the 3D point cloud coordinates in terms of azimuth and elevation angles which converted to (X, Y, Z) point data relative to a local coordinate frame, see at least 5:1-10 & 13:22-14:60+);

Agarwal fails to teach setting the current vehicle position on the basis of information acquired by the sensor and the movement information acquisition unit. 
TAKAHASHI discloses a driving support device which is used to estimate a vehicle’s location (see the title). The system estimates the position of the vehicle in the coordinate system which is set as an original position (estimate the current position of the vehicle from extracting road line information and landmark extracting, while at the point where the detailed map information is present, see at least [0020]-[0022]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Agarwal by including estimating the position of the vehicle in the first coordinate system as taught by TAKAHASHI for improving controlling the autonomous vehicle when driving. 

With regard to claim 2, TAKAHASHI teaches that the position estimation unit searches for points corresponding to individual points constituting the local periphery information from among the point cloud data, and estimates a coordinate transformation formula for the actual Lat, and LON coordinate system, wherein the current position is set as a origin to minimize a distance between the corresponding points (see at least [0036]+). 



With regard to claim 4, TAKAHASHI teaches that points included in the point cloud data and in the local periphery information are expressed as coordinates in a two dimensional space or coordinates in a three-dimensional space, and the position estimation unit performs the search and the estimation excluding a point in which the distance between the corresponding points is longer than a predetermined threshold and which is spatially located at an end portion of the local periphery information (see at least [0037]-[0040]+). 

With regard to claim 5, TAKAHASHI teaches that the point cloud data includes a periodic feature, and the position estimation unit estimates a coordinate transformation formula for the actual Lat and Lon coordinate system and the current position is set as origin  on the basis of a distance corresponding to one period of the periodic (see att least [00373-[00403+). 

With regard to claim 6, TAKAHASHI teaches that the position estimation unit performs the correction in a case where an instantaneous agreement level being an index of an agreement level between the local periphery information in the actual coordinate system 

With regard to claim 7, TAKAHASHI teaches that a point cloud data acquisition unit that creates second point cloud data including a plurality of coordinates of a point representing a portion of an object excluding a moving body in a third coordinate system on the basis of information acquired by the sensor input unit and the movement information acquisition unit and stores the created second point cloud data in the storage unit (see at least [0035]+).

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal in view of Takahashi as applied to claim 1 above, and further in view of Takahashi Juhei (JP-2006072431 A). 
With regard to claim 8, TAKAHASHI teaches that the third coordinate system is set on the basis of a position and attitude of the vehicle at the time of starting creation of the second point cloud data (see at least [0033]-[0034), after acquisition of a plurality of pieces of the second point cloud data having different coordinate systems due to differences in the position or the attitude of the vehicle at the start of creation of the second point cloud data (see at least [0036]-[0039]+), 


Takahashi Juhei discloses a vehicle which estimates a relationship between the different coordinate system on the basis of a parking position of the vehicle and integrates the plurality of pieces of second point cloud data (detecting a positional relationship between a current position and an arrangement of the radio wave marker, see at least [0008]+).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Agarwal by including estimating the position of the vehicle in the first coordinate system as taught by TAKAHASHI, and further including estimating a relationship between the different coordinate system on the basis of a parking position of the vehicle and integrates the plurality of pieces of second point cioud data as taught by Takahasfis Juhei. The combination of Agarwal, Takahashi, and Takahashi Juhei is an adapted system for automatic parking performance. 

With regard to claim 9, Takahashi Juhei teaches that: 
a vehicle control unit that drives the vehicle on the basis of an output of the position estimation unit and moves the vehicle to a predesignated parking position in the actual Lat and Lon coordinate system (see at least [0008]}; and 

wherein the point that constitutes the point cloud data is a point that represents a portion of a component of a parking lot (see at least [0045]), 
the storage unit further stores the position of the parking lot constituted with a stationary object in the point cloud data (see at least [0047]-[0048]), and 
the in-vehicle processing apparatus further comprises a control unit that moves the vehicle to the parking position using the vehicle control unit in a case where a difference in distance between the position indicated by the information related to the position acquired by the position information acquisition unit and the position of the parking lot is shorter than a predetermined distance (see at least [0058]-[0059]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGA X NGUYEN/Primary Examiner, Art Unit 3662